Title: To Benjamin Franklin from John Bondfield, 24 March 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 24 March 1782
Mr. William Vernon Junr of Boston son to the president of the Navy Board of the Eastern department having been with me these three Years past intending to return shortly to America is desireous to pass a few Days at Paris. Permit me to introduce him to your Civilities his Prudent conduct in the midst of sceenes of disipations has procured him very respectable conections at this City which I flatter myself will correspond with the Wishes and Views of his Father.
I have given him a draft on you for two Thousand four hundred livres which I request the favor of you to pay him and pass the Amount to the debit of my account.
I have the Honor to be with due respect Sir Your most Obedient Humble Servant
John Bondfield

I have receivd a large Caise which by the Acquit a Caution contains hats addrest to me by Mr Des Arneaux by order of Mr Regnier by your directions. I have not any instructions pr Letter from Mr Regnier. I have lodged the Case in Store until further orders— If you see Mr Regnier please to inform him not having the Honor to know him or his address.

 
Addressed: His Excellency / Benj Franklin / Esq / Passi
